Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUNDS OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16, 18-19, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

A)	These claims are indefinite because although amended independent claim 9 recites 'second sequencing data indicating a number of synthetic molecules', there is no step in the method to account for how such synthetic molecules are present in the co-amplified mixture such that second sequencing data can be generated.  Clarification is required.

B)	New claim 27 is further indefinite because 'the synthetic molecule' lacks proper antecedent basis.  Claim 9 recites 'synthetic molecules'.



4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-16, 18-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over either of Zhang et al. (US 2019/0066842; effective filing date 03/09/16) or Halpern et al. (US 2020/0087723; effective filing date 12/15/16), in view of Yan et al. (2011), and further in view of either Kobayashi et al. (US 2005/0106568) or Spaulding et al. (US 2019/0078134; effective filing date 03/24/16).
These claims are drawn to a method comprising: generating a co-amplified mixture based on co- amplifying cell-free nucleic acids comprising (1) a genomic region of interest associated with a single gene disorder and (2) a homologous native genomic region with partial sequence similarity to the genomic region of interest; sequencing said mixture; determining an abundance metric for said two 
Each of Zhang et al. and Halpern et al. discloses such a method including application to SMN1/2 and/or HBA1/2, with the exception of disclosing the use of cell-free nucleic acids, and the use of synthetic quantification control or standard molecules.  In Zhang et al., see pages 1-17, and in Halpern et al., see pages 1-9.
Yan et al. teaches using cell-free nucleic acids in the diagnosis of single gene disorders (see pages 1-7).
Both Kobayashi et al. and Spaulding et al. disclose the use of synthetic quantification control or standard molecules.  In Kobayashi et al., see paragraphs 0008, 0012, 0038-0039, 0042, 0059, 0063, and 0124.  In Spaulding et al., see paragraphs 0021, 0029-0030, 0057, 0094, 0096, 0104, and 0115-0141.  
One of ordinary skill in the art would have been motivated to modify the method of either of Zhang et al. or Halpern et al. by using cell-free nucleic acids because Yan et al. taught the use of cell-free nucleic acids for diagnosing single gene disorders.  The skilled artisan would have been motivated to further modify the method of Zhang et al. or Halpern et al. by using appropriate synthetic quantification control or standard molecules because the benefit of using such synthetic molecules was disclosed by either of Kobayashi et al. or Spaulding et al.  With regard to the exact nature of the synthetic molecules, and some of the dependent claim limitations relating to specific genomic regions, it is noted that these merely involve routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness, or merely involve straightforward, logical prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

5.	No claims are free of the prior art.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/28/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637